DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 111 – 125, drawn to an additive manufacturing method specifying relative toughness of constituents of the additive manufacturing feedstock, classified in B22F 10/18.
Group II, claims 126 – 134, drawn to an additive manufacturing method specifying relative brittleness of constituents of the additive manufacturing feedstock, classified in B33Y 10/00.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
I and II lack unity of invention because even though the inventions of these groups require the technical feature of: “A method of additive manufacturing, the method comprising: moving one or more nozzles along an extrusion path relative to a build plate; extruding a two component extrudable filament-based feedstock through one more nozzles, the extrusion forming a three-dimensional object along an extrusion path, the feedstock including: a core selected to include a binder system and a sinterable powdered metal suspended within the binder system, the binder system comprising a first binder and a second binder, the first binder and second binder including a first polymer; a jacket formed around the core, the jacket including a second polymer, the jacket being sufficiently viscous to be extruded; exposing the three-dimensional object to a chemical solution, the chemical solution chemically removing a first polymer, wherein the chemically removing of the first polymer occurs during a chemical dissolution of at least a portion of the first binder from the three-dimensional object as the second binder supports a shape of the three-dimensional object; debinding the second binder from the three-dimensional object; and densifying the powder material in the three-dimensional object to form a final part”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO 2017/009190 (“Van Der Schaaf”).
Van Der Schaaf teaches a method of additive manufacturing (P 1, L 7-9), the method comprising: moving one or more nozzles along an extrusion path relative to a build plate (P 1, L 21-23); extruding a two component extrudable filament-based feedstock through one more nozzles, the extrusion forming a three-dimensional object along an extrusion path (P 31, L 18-22), the feedstock including: a core (P 3, L 10) selected to include a binder system (P 3, L 17-18) and a sinterable powdered metal suspended within the binder system (P 3, L 15-16), the binder system comprising a first binder (P 3, L 16-17) and a second binder (P 3, L 16-17 – “at least one binder”; .

A telephone call was made to Jonathan Hall on 10/15/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571)272-2842. The examiner can normally be reached M-Th 8:30 AM - 6:30 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735